Exhibit 10.1 First Accordion Increase To Amended And Restated Revolving Credit and Term Loan Agreement This FIRST ACCORDION INCREASE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Accordion Exercise”) is entered into as of June 29, 2007, among:Centerline Holding Company (f/k/a CharterMac), Centerline Capital Group Inc. (f/k/a Charter Mac Corporation) (collectively, the “Borrowers”); those Persons listed as Guarantors on Exhibit 1 hereto (each, a “Guarantor,” and, collectively, the “Guarantors”), Bank of America, N.A. (“Bank of America”), as Swingline Lender, Issuing Bank, and Administrative Agent for the Lenders (in such capacity, the “Administrative Agent”), Bank of America and UBS Securities LLC (“UBS”), as the Agents, and Banc of America Securities, LLC and UBS, as the Arrangers. RECITALS Reference is made to the following facts that constitute the background of this Accordion Exercise: A. The parties hereto, among others, have entered into that certain Amended and Restated Revolving Credit and Term Loan Agreement, dated as of August 24, 2006 (as further amended and/or restated from time to time, the “Loan Agreement”).Capitalized terms used herein and not otherwise defined herein shall have the same meanings herein as ascribed to them in the Loan Agreement; B. The Borrowers have informed the Administrative Agent and the Arrangers by written notice that the Borrowers wish to exercise their Accordion Option, pursuant to Section 2.5 and 2.5.1 of the Loan Agreement, to increase the Revolving Credit Limit from $250,000,000 to $375,000,000. C. The Administrative Agent, the Agents and the Arrangers, in accordance with the terms of Section 2.5.1 of the Loan Agreement, are willing to grant such request to increase the Revolving Credit Limit, solely upon the terms and conditions set forth in this Accordion Exercise. NOW, THEREFORE, in consideration of the foregoing recitals and of the representations, warranties, covenants and conditions set forth herein and in the Loan Agreement, and for other valuable consideration the receipt and adequacy of which is hereby acknowledged, the parties hereto agree as follows: Section 1. Increases in Revolving Credit Limit and Total Credit Limit 1.1Pursuant to the exercise by the Borrowers of the Accordion Option referenced in Section 2.5 and 2.5.1 of the Loan Agreement, and subject to the phasing set forth in Section 2.1 of this Accordion Exercise, the Revolving Credit Limit set forth in Section 1.1 of the Loan Agreement is hereby increased from $250,000,000 to $375,000,000.Such increase in the Revolving Credit Limit, and the increase in the Total Credit Limit pursuant to Section 1.2 of this Accordion Exercise, shall be accomplished, from time to time as contemplated by the phasing set forth in Section 2.1 hereof, by the execution and delivery of Instruments of Joinder substantially in the in the form of Exhibit 2 hereto (each, a “Joinder”) by existing Revolving Credit Lenders, or Persons becoming new Revolving Credit Lenders in accordance with the terms of Section 2.5 of the Loan Agreement, increasing or undertaking, respectively, the Revolving Loan Commitments reflected in such Joinders. 1.2Pursuant to the exercise by the Borrowers of the Accordion Option referenced in Section 2.5 and 2.5.1 of the Loan Agreement, and subject to the phasing set forth in Section 2.1 of this Accordion Exercise, the Total Credit Amount set forth in Section 1.1 of the Loan Agreement is hereby increased from $500,000,000 to $625,000,000. Section 2. Phased Increased and New Revolving Loan Commitments. 2.1 Notwithstanding the terms of Section 1 of this Accordion Exercise, as of the date of this Accordion Exercise existing Revolving Credit Lenders have increased their respective Revolving Loan Commitments so that the aggregate of all Revolving Loan Commitments equals $320,000,000, as reflected on Exhibit 3 attached hereto.From time to time from and after the date hereof, in accordance with Section 2.5 of the Loan Agreement, the Arrangers will use commercially reasonable efforts to cause Lenders, or additional Persons becoming Lenders in accordance with the terms of Sections 2.5 and 2.5.1 of the Loan Agreement, to increase their respective Revolving Loan Commitments or to undertake new Revolving Loan Commitments, respectively, so as to cause the aggregate of all Lenders’ Revolving Loan Commitments to increase from $320,000,000 to up to $375,000,000.Accordingly, for purposes of the Loan Agreement, as amended hereby, the Revolving Credit Limit shall equal the aggregate of all Revolving Loan Commitments until, and including at such time as, such aggregate reaches a maximum of $375,000,000.In furtherance of the foregoing, as of the date of this Accordion Exercise, the Revolving Credit Limit shall equal $320,000,000 and the aggregate Total Credit Amount shall equal $570,000,000, until such time or times as new or existing Lenders execute and deliver additional Joinders.Promptly upon the execution and delivery of such additional Joinders, the Administrative Agent will provide written notice to the Borrowers, the Guarantors and the Lenders of the increases in the Revolving Credit Limit and the Total Credit Amount evidenced by such Joinders until such time as the Revolving Credit Limit reaches a maximum of $375,000,000 and the Total Credit Amount reaches a maximum of $625,000,000. 2.2In furtherance of the foregoing, and pursuant to Section 17.3 of the Loan Agreement (whereby the Administrative Agent may unilaterally, from time to time, revise Schedule 2 of the Loan Agreement to update the information set forth thereon, including, without limitation, as a result of any exercise of the Accordion Option pursuant to Section 2.5), that portion of Schedule 2 of the Loan Agreement, as it specifically relates to the Revolving Loan Commitment Percentages and Revolving Loan Commitments in Section III thereof, is hereby replaced with that portion of Schedule 2 as attached hereto as Exhibit 3.From time to time as the Administrative Agent provides notice of an existing or new Lender undertaking an additional or new Revolving Loan Commitment, the Administrative Agent will also provide a revised Exhibit 3 reflecting the updated Revolving Loan Commitments and the then applicable Revolving Credit Limit and Total Credit Amount. - 2 - Section 3.
